DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18,20,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1, line 4, “the heated state” has no prior antecedent basis.
              In claim 1, line 5, “the cooled state” has no prior antecedent basis.
              In claim 1, line 9, “the forming operation” has no prior antecedent basis.
              In claim 2, line 3, “said constant or variable thickness has no prior antecedent basis.
              In claim 3, line 3, “the use temperature range” has no prior antecedent basis.
              In claim 4, lines 2 and 3, “the side facing towards the thermoplastic material” has no prior antecedent basis.
              In claim 5, lines 2 and 3, “for providing one or more stops” is unclear.  It is unclear as to what provides the “stops”.
              In claim 5, line 3, “preferably” renders the claim indefinite, as it is unclear as to whether three openings are being claimed, or only “at least one”.  For purposes of this action, it is assumed that “at least one opening” is being claimed.
              In claim 5, lines 4 and 5, “the tooth or jaw structures” has no prior antecedent basis.
              In claim 6, lines 2 and 3, “for providing one or more stops” is unclear.  It is unclear as to what provides the “stops”.
              In claim 6, lines 4 and 5, “the tooth or jaw structures” has no prior antecedent basis.
              In claim 7, line 3, “the at least one opening or recess” has no prior antecedent basis.
              In claim 7, lines 3 and 4, “the at least one stop” has no prior antecedent basis.
              In claim 8, line 2, “preferably” renders the claim indefinite, as it is unclear as to whether at least three, or four stops are being claimed.  For purposes of this action, it is assumed that “at least three stops” is being claimed.
             In claim 8, lines 3 and 4, “for an upper jaw impression tray and for a lower jaw impression tray” is unclear if two trays are being claimed.  For purposes of this action it will be assumed that two trays are being claimed.
             In claim 9, line 3, “the two lateral regions” has no prior antecedent basis.
             In claim 9, line 3, “the dental arch” has no prior antecedent basis.
             In claim 9, line 4, “the central front ventral region” has no prior antecedent basis.
             In claim 10, line 4, “the fine impression layer” has no prior antecedent basis.
             In claim 10, line 5, “the fine impression operation” has no prior antecedent basis.
             In claim 11, line 3, is unclear, specifically how much the spacer layer extends.
             In claim 11, line 4, “the upper or lower structures” has no prior antecedent basis.
             In claim 13, line 3, “the impression tray base” has no prior antecedent basis.
             In claim 14, lines 2 and 3, “the side in opposite relationship to the jaw structures” has no prior antecedent basis.
             In claim 15, line 4, “the surface” has no prior antecedent basis.
             In claim 16, lines 3 and 4, “the opposite jaw” has no prior antecedent basis.
             In claim 17, lines 4 and 5, “the side remote from the respective impression side” has no prior antecedent basis.
             In claim 18, line 4, “the impression tray of thermoplastic plastic” has no prior antecedent basis.
             In claim 18, line 6, “the forming operation” has no prior antecedent basis.
             In claim 18, lines 6-8 are unclear, specifically as to whether the “positions for stops” and the “convex elements” are being positively claimed.  For purposes of this action it is assumed that the “positions for stops” and “convex elements” are not being positively claimed.
             In claim 20, lines 3 and 4, “the side of the impression tray remote from the respective impression side” has no prior antecedent basis.
             In claim 21, lines 5 and 6, “the regions of the structures” has no prior antecedent basis.
             In claim 21, line 7, “optionally” renders the claim indefinite, as the scope of the claim cannot be determined.  For purposes of this action, it is assumed that the step in lines 7 and 8 is not being positively claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,4,11,13,14,17-19,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxman et al EP 0516716.
              With regard to claim 1, Oxman et al disclose an individually adaptable dental impression tray which could be used for a dental fine impression, comprising the impression tray 5a (fig. 5) being formed substantially from a thermoplastic plastic (page 2, line 50) which in the heated state permits forming of the impression tray in the mouth of a patient and which is dimensionally stable in the cooled state.  See page 3, lines 13-30.  The tray includes a spacer layer 3a of a predetermined thickness, and the spacer layer 3a is at least partially removable after a forming operation (the spacer layer 3a could be removed by a user if so desired).
               With regard to claim 3, note that the spacer layer 3a is formed from a material that is not thermoplastic in the use temperature range, but is generally elastically deformable.  See example 5 on page 11, which utilizes a tray adhesive.
               With regard to claim 4, note that the spacer layer 3a is “colored” inasmuch as any adhesive has a “color”.
                With regard to claim 11, note that the spacer layer 3a extends substantially over the entire region facing the upper or lower structures (the teeth) from which the impression is to be taken, wherein the spacer layer can project laterally beyond the impression tray in a non-adapted state thereof.  For example, the spacer layer 3a could be applied to the outside of the tray as well.
                
                With regard to claim 13, note that the tray of Oxman et al may include a handle (see example 5) connected to the base 1a, which would inherently be formed of the thermoplastic plastic material of the tray, as well.  It is noted that such handle would be separable, inasmuch as that it could simply be removed by a user, if so desired.
                With regard to claim 14, note that in the tray of Oxman et al, at the side in opposite relationship to the jaw structures from which the impression is to be taken, the impression tray has regions which in the deformable state of the plastic can be deformed by the opposite jaw bite, in such a way that a reproducible position of the impression tray for a later fine impression step is defined.  This can occur when the tray is deformed as it is bitten down on, by both jaws.
                 With regard to claim 17, note that the tray of Oxman et al is “adapted” for fixing of a thermoplastic bite wall on the side remote from the impression side.  In other words, a thermoplastic bite wall could be fixed to the side opposite of the impression side, if so desired.
                  With regard to claim 18, note that Oxman et al also disclose a thermoplastic base element 5a that includes a thermoplastic impression tray 1a with or without a tray handle (see example 5), where the tray is first formed without the spacer 3a.  Thus, the base element is adapted for application of a spacer layer prior to the forming operation (after the tray is first formed in example 5, it is then ready for the application of the spacer layer 3a, also in example 5.  It is noted that the base element 1a includes suitable positions for stops (anywhere in the tray), and could accommodate convex elements if stops were so desired.
                  With regard to claim 19, note that Oxman et al discloses a spacer layer 3a for an individually adaptable impression tray 5a as recited in claim 1.  See above rejection of claim 1.  Note that the spacer layer 3a is adapted for (capable of) releasable application to a thermoplastic base element 1a.  The spacer layer 3a could be removed, if desired.
                  With regard to claim 21, Oxman et al disclose the steps of preparing an individually formed dental impression tray as set forth in claim 1, including removing the spacer layer (see examples 1 and 2 which disclose the tray without the spacer layer), and introducing a low-viscosity impression material into the regions of the impression tray intended for fine impression (see page 5, line 59 – page 6, line 2).
With regard to the “optionally” step recited in this claim, note that a bonding agent 3a may, or may not, be introduced on the structures of the tray.
 

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgakis et al 6379147.
               With regard to claim 20, Georgakis et al discloses a bite wall 14 (see fig. 3) for an individually adaptable impression tray as set forth in claim 1 (the bite wall 14 of Georgakis et al could be used with the tray of instant claim 1), wherein the bite wall 14 is adapted for (capable of) fixing on the side of the impression tray that is remote from the respective impression side.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oxman et al EP 0516716.
               With regard to claim 2, although Oxman et al does not specifically disclose that the spacer layer is of a thickness of between 0.1 and 50 mm, it would have been obvious to one skilled in the art to form the spacer layer with a thickness of 0.1-50 mm, or any desired thickness, depending upon the desired retention properties of the spacer layer of Oxman et al.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oxman et al EP 0516716 in view of Burgio et al 20030180679.
               With regard to claims 9 and 10, Oxman et al do not disclose at least one stop/retention element in the two lateral regions and the front ventral region of the tray.  
               Burgio et al disclose a similar tray that includes stops/retention elements 18 therein.  Note that the stops/retention elements 18 are in the two lateral regions and the front ventral region of the tray. See figures 1, 2a and 2b.
                It would have been obvious to one skilled in the art to include stops/retention elements in the two lateral regions and front ventral region of the tray of Oxman et al, in view of the teaching of Burgio et al that such stops/retention elements assist in retention of an impression material in a tray.

Claims 12,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Oxman et al EP 0516716 in view of Georgakis et al 6379147.
               With regard to claim 12, Oxman et al do not explicitly disclose defined perforations in the thermoplastic plastic, which can be covered by the spacer layer.
               Georgakis et al disclose a similar tray (fig. 3) which may include perforations 22 that can be covered by a spacer layer 14.
               It would have been obvious to one skilled in the art to include perforations in the tray of Oxman et al, as taught by Georgakis et al, if one wished to provide further retention of the impression material within the tray of Oxman et al.
               With regard to claims 15 and 16, Oxman et al, does not disclose a separation layer at the side opposite to where the impression is taken, the separation layer preventing the opposing jaw from completely biting through the material of the tray.
                Georgakis et al disclose a separation layer 14 on the side of the tray opposite to where the impression is taken.  See fig. 3.
                It would have been obvious to one skilled in the art to include a separation layer on the side of the Oxman et al tray, opposite to where the impression is taken, as taught by Georgakis et al, if one wished to protect the underside of the tray of Oxman et al.

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772